Citation Nr: 1603955	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1999 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which declined to reopen a previously denied claim for service connection for a low back disorder.

In a November 2012 decision, the Board reopened the Veteran's claim and remanded it for further evidentiary development.  In May 2013, the Board again remanded the appeal to schedule a videoconference hearing with a Veterans Law Judge (VLJ).  Unfortunately, that hearing was not scheduled, and the matter was again remanded in June 2015 to accommodate the Veteran's hearing request.

The Veteran then testified at a videoconference hearing before the undersigned VLJ in December 2015.  A copy of the hearing transcript is of record.

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea has been raised by the record in a January 2016 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has been diagnosed with lumbar spine degenerative disc disease, and has established a credible continuity of lumbar spine symptoms dating back to an in-service low back injury.



CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to element (1), a current disability, private treatment records dated February 2008 reflect a diagnosis of herniated lumbar disc disease at L4-5 and L5-S1, based upon the findings of a January 2008 MRI.  VA records dated February 2009 reflect a diagnosis of lumbar degenerative disc disease.  A May 2010 MRI showed minimal diffuse posterior disc bulges at L3-4, L4-5, and L5-S1.  A January 2013 disability benefits questionnaire (DBQ) completed by a private physician includes diagnoses of major osseous defects and lumbar spinal stenosis.  Therefore, element (1) has been satisfied.

With respect to element (2), in-service incurrence of an injury, service treatment records show the Veteran was first seen for low back pain in January 2005.  He reported having the pain for 1 month, ever since he fell while running during a physical readiness test.  He was diagnosed with a low back strain.  He was seen again in March 2015 with continuing complaints of low back pain which had not improved.  He was diagnosed with unresolving lower back strain versus spasms.  Although he did not receive any further treatment for back pain in service, medical history reports dated October 2006 and April 2007 document that the Veteran reported a history of recurrent back pain.  Therefore, element (2) has also been satisfied.

As noted above, element (3) requires a causal relationship or nexus between the claimed in-service disease or injury and the current disability.  For chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

In this case, the Veteran has been diagnosed as having a chronic spine disability.  Moreover, the Board finds that the Veteran has established a credible continuity of low back symptomatology dating back to his 2004 injury.  As noted above, he sought treatment for his symptoms in January 2005 and March 2005, and reported recurrent back pain in medical history reports in October 2006 and during his discharge in April 2007.  Notably, he also filed for service-connected benefits for a low back condition in 

Moreover, his post-service treatment records contain numerous reports from the Veteran that his low back symptoms have existed since the fall and injury in 2004.  See March 2008 VA Treatment Records; May 2009 Private Treatment Records; June 2009 VA Examination; April 2010 VA Treatment Records; January 2012 DBQ.  The Veteran gave similar testimony during his June 2015 hearing.

In sum, the Veteran has been diagnosed with a chronic condition, and has established a credible continuity of low back symptoms dating back to his in-service low back injury.  Therefore, element (3) of service connection has been satisfied, and service connection is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


